Exhibit 10.35

Non-Employee Director Remuneration

and

Expense Reimbursement Summary

 

1. Cash Compensation

 

  a) Annual Retainers

 

  •  

A non-employee Chairperson of the Board of Directors shall receive an annual
Board retainer of $125,000.00 paid quarterly in advance on
May 1, August 1, November 1, and February 1

 

  •  

Each non-employee member of the Board of Directors other than the non-employee
Chairperson shall receive an annual Board retainer of $50,000.00 paid quarterly
in advance on May 1, August 1, November 1, and February 1

 

  •  

The non-employee director who serves as Chairperson of the Audit Committee shall
receive, in addition to his or her Board retainer, an annual Committee retainer
of $20,000.00 paid quarterly in advance on May 1, August 1, November 1, and
February 1

 

  •  

Each non-employee director who serves as Chairperson of a Board Committee other
than the Audit Committee shall receive, in addition to his or her Board
retainer, an annual Committee retainer of $10,000.00 paid quarterly in advance
on May 1, August 1, November 1, and February 1

 

  •  

Non-employee directors may convert all or any portion of their annual Board
retainers (but not their Committee retainers) to the award of Common Stock
Equivalents (the “Retainer CSEs”)

 

  •  

Retainer CSEs are purchased on each date an installment of the annual Board
retainer is paid

  •  

Any non-employee director who elects to purchase Retainer CSEs will receive a
supplemental credit equal to 25% of the portion of the annual Board retainer
used to purchase Retainer CSEs (referred to as the “Match”)

  •  

The Match may be applied only to the purchase of additional CSEs (“Match CSEs”)

  •  

The number of Retainer CSEs and Match CSEs to be received is based on the
closing price of Novell common stock on the day before the grant

  •  

Retainer CSEs are fully vested at the time of the grant

  •  

Match CSEs, unlike Retainer CSEs, are subject to a cliff vesting period of three
years from the date of award

  •  

The Retainer CSEs will be converted into shares of Novell common stock on the
earlier to occur of (i) the termination of service as a non-employee director
and (ii) a date prior to the termination of service as a non-employee director
specified by the non-employee director

  •  

Vested Match CSEs will be converted into shares of Novell common stock on the
termination of service as a non-employee director

 

  b) Meeting Fees

 

  •  

$1,500 for each Board and Board telephonic meeting attended

 

  •  

$1,500 for each Committee and Committee telephonic meeting attended as a
Committee member

 

2. Equity Compensation

 

  •  

Each non-employee director shall receive an annual equity award with a value of
$130,000 (the “Annual Equity Award”)

 

  •  

The Annual Equity Award shall be granted at the first Compensation Committee
meeting following Novell’s Annual Meeting of Stockholders that falls during an
open trading window for Novell’s securities

 

Page 1 of 3



--------------------------------------------------------------------------------

  •  

The Annual Equity Award shall be comprised of stock options with a grant date
value of $43,000 and restricted stock units with a grant date value of $87,000

 

  •  

The stock options and restricted stock units comprising the Annual Equity Award
shall vest 50% per year on the first two (2) anniversaries of the grant date of
the Annual Equity Award and shall have the following additional terms:

 

  •  

Upon the retirement of a non-employee director at age 73, there shall be 100%
acceleration of all unvested stock options and restricted stock units, and
vested stock options shall remain exercisable for twelve (12) months following
retirement

  •  

Upon the disability of a non-employee director, there shall be no acceleration
of unvested stock options and/or restricted stock units, but vested stock
options shall remain exercisable for twelve (12) months following a disability

  •  

Upon the death of a non-employee director, there shall be an accelerated vesting
of those stock options and restricted stock units that would have vested within
twelve (12) months following such death had the non-employee director not died
and remained a non-employee director, and vested stock options shall remain
exercisable for twelve (12) months following the death of a non-employee
director

 

  •  

New non-employee directors shall receive a one-time grant of 50,000 stock
options that shall vest 50% per year on the first two (2) anniversaries of the
grant date of the award

 

  •  

Non-employee directors may not sell shares of Novell common stock unless they
shall continue to own an amount of Novell common stock equal to three times
their annual Board retainer

 

  •  

Non-employee Chairperson of the Board of Directors Total Stock Ownership
Requirement (“Total SOR”) is $375,000 ($125k x 3)

  •  

Other non-employee directors Total SOR is $150,000 ($50k x 3)

 

  •  

Forms of equity that count towards Total SOR consist of shares that are already
owned and held, shares acquired on the open market, shares acquired upon the
exercise of stock options, vested restricted stock units, Retainer CSEs, and any
vested Match CSEs

 

3. Reimbursements

 

  a) Meetings

 

  •  

Novell will provide reimbursement for attendance to all Board and Committee
meetings covering the following:

 

  •  

first class airfare ticket or equivalent

  •  

lodging

  •  

meals

  •  

ground transportation to and from the meeting

 

  b) Conferences

 

  •  

Novell will provide reimbursement for attendance to one conference per year
covering the following:

 

  •  

registration fees

  •  

first class airfare ticket or equivalent

  •  

lodging

  •  

meals

  •  

ground transportation to and from the conference

 

  c) Orientation

 

Page 2 of 3



--------------------------------------------------------------------------------

  •  

Novell will provide reimbursement for new non-employee directors for attendance
to one third-party orientation program covering the following:

 

  •  

registration fees

  •  

first class airfare ticket or equivalent

  •  

lodging

  •  

meals

  •  

ground transportation to and from the orientation program

 

Page 3 of 3